DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 03/31/2021.  Claims 1-10 are currently pending and have been examined. The preliminary amendment submitted on 05/10/2022 is acknowledged.

Claim Interpretation
	For examination purposes, the Office will interpret the following terms as follows:
“lamellar” is interpreted to be a thin flat scale or layer per the Merriam-Webster dictionary.
“platelets” is interpreted to mean a minute flattened body per the Merriam-Webster dictionary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “the polishing layer” is indefinite because the term lacks proper antecedent basis. Is the polishing layer to be the polishing portion recited above in claim 1? For examination purposes, the Office will interpret the limitation to read as “the polishingportion”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kollodge et al (US Patent No. 8,083,820) in view of Nair et al (US Patent No. 6,858,174), hereinafter referred to as Kollodge and Nair, respectively.
	Regarding claim 1, Kollodge discloses in figure 1, a polishing pad (100) useful in chemical mechanical polishing (col 1, lines 18-23) having a polishing portion (120) comprising a polymer matrix (col 9, lines 39-43, the abrasive ceria particles are held in a polymeric binder) and lamellar particles (130), the lamellar particles (130) including group III-A or group IV-A metals (col 8, lines 61-67, 130 comprises Ceria particles of different configurations, which are made of Cerium and by applicant’s own admission Ceria/Cerium particles meet this definition of group III-A or group IV-A metals).
	Kollodge does not explicitly disclose the lamellar particles including a phosphate or an arsenate of group III-A or group IV-a metals.
	Nair discloses a method of forming an abrasive particle (col 4, lines 46-52, a ceramic nanoparticle), the method comprising: mixing a slurry (col 4, lines 46-52) comprising of a phosphoric acid (col 4, lines 46-52) with a metal-oxide (col 4, lines 46-52, alumina in the instant case Al2O3 where aluminum is a group III-A metal) and water (col 5, lines 39-56) which reacts to form metal phosphate (col 5, lines 39-56 alumina phosphate), pouring the slurry into a mold to form the abrasive particles (col 4, line 53), and curing the abrasive particles (col 4, lines 57-58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kollodge with the teachings of Nair to incorporate into the abrasive lamellar particles a phosphate to from a metal phosphate because forming the abrasive particle in this manner allows the abrasive particle slurry to fill minute features of the mold (col 5, lines 39-56, summarized) which has the predictable result of forming a uniform and mass scalable product (col 2, lines 49-49, summarized).
	The recitation “for enhancing polishing rate" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the particles 130 of Kollodge are capable of enhancing the polishing rate.
	Regarding claim 2, Kollodge as modified further discloses the polishing pad of claim 1 wherein the lamellar particles include material having the formula M(HYO4)2n(H20) (Nair, col 5, lines 52-53), where M is Zr+4, Ti+4  or Ce+4 (Kollodge, col 8, lines 61-67, 130 comprise Ceria particles), Y is P or As (Nair, use of phosphoric acid), and n is 0, 1, or 2 (Nair col 5, lines 52-53, n=1).
	Regarding claim 3, Kollodge as modified further discloses the polishing pad of claim 1 wherein lamellar particles have an alternating crystalline structure that cleaves into platelets  (130 is shown to be minute flattened body and on the scale of 100 to 500 nm, col 8, lines 65-67, and because by applicant’s own admission, ceria particles meet the definition of alternating crystalline structure).
	Regarding claim 5, Kollodge as modified further discloses the polishing pad of claim 1 wherein the polymer matrix comprises polyurethane, polyolefins, polyethylene, polypropylene, polyesters, polyethers, nylons, polyvinyl alcohols, polyvinyl acetates, polyacrylates, polycarbonates, polyacrylamides, polyamides, a polyimides, polyether ketones, polysulfones, and fluoropolymers, copolymers thereof, or mixtures thereof (col 14, lines 44-52).
	Regarding claim 6, Kollodge as modified further discloses the polishing pad of claim 1 wherein the amount of the lamellar particles are 1 to 20 weight percent based on total weight of the polishing portion (col 9, lines 45-55, up to 20 weight percent of the total weight of the abrasive composite, which made up of the binder and the particles and is the definition of the polishing portion).
	Regarding claim 7, Kollodge as modified further discloses the polishing pad of claim 1 wherein the lamellar particles are in the form of platelets, having an average length of 0.5 to 20 microns (col 10, line 14, wherein, Nair teaches 0.5 micrometer overlaps with the range of 0.5 to 20 microns where it is held in MPEP 2144.05 that when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of prima facie obviousness exists).
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kollodge et al (US Patent No. 8,083,820) in view of Nair et al (US Patent No. 6,858,174) as applied to claim 1, and in further view of Weis et al (US Patent No. 10,391,606), hereinafter referred to as Kollodge, Nair, and Weis, respectively.
	Regarding claim 8, Kollodge as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose the polishing pad having a porosity of up to 50 volume percent.
	Weis teaches a polishing pad comprising a polishing layer (claim 1) wherein the polishing pad has a porosity between 12 and 25 percent (col 7, lines 25-30, wherein, the porosity of Weis of 12 to 25 percent overlaps the porosity of 1 to 50 volume percent, where it is held in MPEP 2144.05 that when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of prima facie obviousness exists).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kollodge with the teachings of Weis to incorporate the porosity of the polishing pad to be between 12 to 25 percent because this allows the polishing layer to have better rigidity and long length scale planarization (col 7, lines 25-30 summarized).
	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kollodge et al (US Patent No. 8,083,820) in view of Nair et al (US Patent No. 6,858,174) as applied to claim 1 above, and in further view of Dockery et al (Tiawan Patent Application Publication No. TW201718818), hereinafter referred to as Kollodge, Nair, and Dockery, respectively.
	Regarding claims 9-10, Kollodge as modified further discloses a method comprising providing a substrate (col 23, line 58-62), providing a polishing pad of claim 1 (fig 1, 100), providing a slurry between the polishing pad and the substrate (col 25, lines 3-16), wherein the slurry comprises particles (col 25, lines 1-2, the slurry includes abrasive particles), polishing the substrate with the pad and slurry (col 25, lines 3-4).
	Kollodge as modified does not explicitly disclose slurry at a pH wherein at least a portion of the particles in the slurry have a positive charge; and wherein the particles comprises cerium oxide particles (claim 10).
	Dockery teaches a slurry used in a chemical mechanical polishing process comprising: a liquid carrier (claim 1), abrasive particles (claim 1, cerium oxide particles), the particles being at a pH of 1 to 6 (claim 1) and have a positive charge (claim 1, where the cerium oxide particles are at a positive charge); wherein the particles comprises cerium oxide particles (claim 1, slurry comprises cerium oxide particles) and the pH is less than 6.5 (claim 1, the pH is between 1 and 6 which is less than 6.5) (claim 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kollodge with the teachings of Dockery to incorporate he cerium oxide abrasive particles within the slurry having a pH of 1 to 6 and having a positive charge because this is instrumental in providing slurry stability (Dockery, page 2 of 15, 2nd paragraph, lines 9-10, summarized).

Allowable Subject Matter
	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 4, the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “wherein the lamellar particles are zirconium hydrogen phosphate particles” together in combination with the rest of the limitations in the independent claim. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723